IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00107-CR
 
The State of Texas,
                                                                      Appellant
 v.
 
James Byron Rodgers,
                                                                      Appellee
 
 
 

From the County Court at Law
McLennan County, Texas
Trial Court No. 2004-3927-CR1
 

MEMORANDUM  Opinion

 
          For the reasons stated in State v.
Stanley, No. 10-05-00101-CR (Tex. App.—Waco July
27, 2005, no pet. h.) (per curiam), this appeal is dismissed. 
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice Reyna
(Chief
Justice Gray dissenting)
Appeal dismissed
Opinion delivered and
filed July 27, 2005
Do not publish
[CR25]


60;     Melartin Trust filed suit against Bank of America alleging theories of recovery for conversion
and money had and received.  The court granted the bank’s motion for summary judgment and
rendered a take-nothing judgment.  Melartin Trust appealed.
      Melartin Trust has now filed a motion to dismiss the appeal.  The motion states that the parties
have settled the case.  The parties have also provided a copy of their settlement agreement, which
indicates that each party will pay its own costs.  Rule of Appellate Procedure 42.1(a)(1) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(1).
      Melartin Trust’s dismissal motion satisfies the requirements of the appellate rules.  The bank
has not filed a response.  Accordingly, we dismiss the appeal with costs to be taxed against the
party incurring same.  See id. 42.1(d).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed July 23, 2003
[CV06]